Citation Nr: 0935365	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to October 
1959. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 administrative denial of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review. 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision.


FINDING OF FACT

A bilateral knee condition was initially demonstrated years 
after service and has not been shown by competent medical 
evidence to be etiologically related to any event of active 
service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service.  §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2006, 
March 2006 and September 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Board notes that the 
Veteran's service treatment records, if any existed, were 
misplaced and presumed destroyed by a fire at the Records 
Management Center in St. Louis, Missouri in 1973.  Internal 
VA correspondence indicates that several searches failed to 
recover the Veteran's earlier claims file.  A January 2006 
letter from the RO to the Veteran informed him that his 
claims file had been misplaced.  The Veteran was also 
furnished, and requested to complete and return, a NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data.  The record indicates that the Veteran never submitted 
a completed NA Form 13055 to the VA.

Further, the Veteran was informed that the VA did not have 
any evidence to support his claim.  He was requested to send 
VA any evidence in his possession or inform VA about any 
evidence.  Moreover, he was informed that he should provide 
VA with enough information about any supporting evidence so 
that VA could request it from the appropriate source.  The 
Veteran submitted a statement declaring that he was unable to 
remember/properly fill out the NA Form 13055 regarding his 
various injuries while in service.  

When records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit-of-the-doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 
51 (1996). 

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 
(2008). 

In addition, VA's duty to provide a medical examination is 
not triggered unless the record contains competent evidence 
of a current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurring symptoms of a 
disability, may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

As stated above, the Veteran is claiming entitlement to 
service connection for a bilateral knee disability.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran first applied for service connection for a 
bilateral knee condition in November 2005.  He indicated that 
he felt his knee disorders were due to his continued jumping 
off the gun mounts and jarring of his knees in service.  In 
June 2006 the RO issued an administrative denial on the claim 
because the Veteran failed to submit a complete NA Form 
13055.  In July 2006 the Veteran submitted a statement 
declaring that he would be unable to complete NA Form 13055 
and requested what other alternative records he could submit.  
In June 2006 the Veteran submitted a Notice of Disagreement 
and in March 2007 he filed his Substantive Appeal (VA Form 
9).  

The evidence reviewed shows that the Veteran does have a 
current bilateral knee disability.  VA treatment records from 
December 2001 through April 2005 indicate complaints of pain 
and swelling, particularly with regard the Veteran's right 
knee and right lower extremity.  However, no medical evidence 
has been presented that this condition is related to service.  
Furthermore, VA is unable to obtain any treatment records 
from service as the Veteran was unable to provide information 
on NA Form 13055, did not provide any alternative source 
material and did not identify any hospital treatment with 
sufficient specificity for the RO to attempt to obtain 
clinical records.

The RO has obtained available medical evidence pertaining to 
the Veteran's claim.  The Board has also considered whether a 
VA medical examination is necessary for proper adjudication 
of the Veteran's claim.  An examination or opinion is 
necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).  In the instant case, 
examination pertaining to the Veteran's bilateral knee 
disorder is not necessary because it is not established that 
the Veteran incurred any disease or injury in service that 
might be related to these current problems.

In the absence of any evidence showing an injury during the 
Veteran's period of service or evidence showing that the 
Veteran continues to have a disability dating back to his 
period of service the claim for service connection must be 
denied.  Moreover, it is significant to point out that the 
evidence of records establishes that the first post-service 
finding or treatment regarding a knee disability was in 
December 2001, more than 40 years after the Veteran's 
discharge from service.  The Board notes that the lapse in 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, or a nexus medical opinion, the Board finds 
the initial post service manifestation of a knee disability, 
years after the Veteran's discharge from active service, too 
remote from service to be reasonable related thereto. 

The Veteran has expressed a belief that his bilateral knee 
disability is causally related to active service.  However, 
the Board notes that the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

In conclusion, the competent evidence of record fails to 
demonstrate that the Veteran's bilateral knee disability was 
incurred during active service or is causally related to the 
Veteran's active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board finds that service connection for a bilateral knee 
disability is not warranted.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  


REMAND

The Veteran had also claimed entitlement to service 
connection for bilateral hearing loss.  Before addressing the 
merits of that claim, the Board finds that additional 
development is required.

As stated above, VA must provide a medical examination in 
connection with a service connection claim when the record 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the Veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has current bilateral hearing 
loss attributable to acoustic trauma during service due to 
his shooting a battery C 75mm gun during active duty 
training.  The Veteran also claimed that he was about a half 
a mile away from a location where a 90mm gun was being fired.  
As discussed above, the Veteran's service treatment records 
are missing and not available.  

Post-service, there is no evidence or allegation of hearing 
loss in the claims file until July 2002, when the Veteran 
underwent a VA audiology evaluation.  During that evaluation 
the Veteran reported decreased hearing with difficulty 
understanding speech in noise.  He stated that he had noise 
exposure in the Army with no hearing protection worn, 24 
years noise exposure in a sawmill with hearing protection 
worn, and 8 years in the steel mill with hearing protection 
worn.  Audiology results indicated mild sloping to severe 
sensorineural hearing loss with good word recognition at 
elevated intensity levels.  

As such, based on this evidence and the Court's decision in 
McLendon, a VA medical examination and opinion are needed to 
determine whether the Veteran satisfies the minimum 
requirements of 38 C.F.R. § 3.385 and, if he does, to 
determine whether his current bilateral hearing loss is 
attributable to his military service, and especially to any 
in-service acoustic trauma reported by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to provide any treatment 
records not currently in the claims file 
pertaining to treatment or evaluation of 
bilateral hearing loss, or to provide the 
identifying information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on his behalf.  
Document any attempt to obtain such 
records.  If the RO/AMC is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  The RO/AMC should arrange for the 
Veteran to undergo a VA audiological 
examination to determine whether he 
current has bilateral hearing loss as 
defined by VA regulation, 38 C.F.R. 
§ 3.385.  The examination must include 
audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  Furthermore, the claims 
file, including a complete copy of this 
remand, must be available for review by 
the examiner.

Based on the test results and a review 
of the claims file, and assuming the 
Veteran has sufficient hearing loss to 
meet the threshold minimum requirements 
of 38 C.F.R. § 3.385, the examiner 
should render an opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or more probable) that the 
Veteran's current bilateral hearing 
loss is a result of his military 
service.  The Board notes that the 
examiner should not dismiss the 
Veteran's reported history of in-
service acoustic trauma simply because 
there is no evidence of in-service 
treatment for hearing loss, as the 
service treatment records are 
unavailable for review.  The examiner 
should also comment on the clinical 
significance of any post-service 
acoustic trauma.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion - such as 
causation, is so evenly divided that it 
is as medical sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


